Affirmed by unpublished PER CURIAM opinion.
PER CURIAM:
Sentellus McDonald appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. §§ 1915(e)(2)(B)(i), 1915A(b)(l) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm. McDonald v. Nicholson, No. 5:14-ct-03103-H (E.D.N.C. June 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.